Citation Nr: 0323157	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-22 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for frostbite of the 
hands.  

3.  Entitlement to service connection for left thigh pain.  

4.  Entitlement to service connection for bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a September 1995 rating decision, the RO, in pertinent 
part, denied service connection for back pains and frostbite 
with numbness in the hands; the veteran was notified of the 
decision and advised of her appellate rights; she did not 
appeal; and the September 1995 decision became final.  

3.  Evidence obtained since the September 1995 decision, 
while new, is not relevant and probative nor is it so 
significant that, when viewed by itself or in conjunction 
with the evidence previously of record, it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a back disorder or for frostbite with numbness 
in the hands.  

4.  In-service treatment for bilateral ankle sprain and ankle 
swelling, were acute and transient disorders that completely 
resolved by the time the veteran was separated from service.  

5.  Currently diagnosed flat feet, hallux valgus of the right 
foot, and bone spur of the left foot, were first shown many 
years after the veteran's separation from military service 
and there is no medical opinion of a nexus between currently 
diagnosed foot disorders and the veteran's military service.  

6.  There is no competent medical evidence of any underlying 
disorder causing or resulting in left thigh pain.  


CONCLUSIONS OF LAW

1.  The RO's September 1995 decision denying service 
connection for a back disorder and frostbite with numbness in 
the hands is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a back disorder 
and frostbite with numbness in the hands has not been 
submitted subsequent to the RO's September 1995 decision; the 
requirements to reopen the claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  

3.  A bilateral foot condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2000); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

4.  An underlying medical disorder causing or resulting in 
left thigh pain was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2000); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  

Further, the regulation pertaining to the definition of new 
and material has been amended.  See 38 C.F.R. § 3.156(a).  
However, this amendment is effective only for claims filed on 
or after August 29, 2001.  Since the claim was filed prior to 
that date, the current appeal pertaining to service 
connection for a back disorder and for frostbite with 
numbness in the hands will be decided under the old version 
of § 3.156(a) as is outlined in the decision below.  

A review of the record reflects that letters sent to the 
veteran in December 1999, April 2000 and April 2001, the 
latter pertaining to the VCAA, advised the veteran of the 
reasons why the development was being undertaken, and the 
evidence received in the development.  However, it should 
also be noted, with respect to claims requiring new and 
material evidence, the VCAA states that, "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).  


New and Material

In a September 1995 rating decision, the RO denied, in 
pertinent part, service connection for a back disorder and 
for frostbite with numbness of the hands.  The veteran was 
notified of the decision and apprised of her appellant 
rights.  She did not appeal, and the September 1995 rating 
decision became final.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Since the September 1995 rating decision is the last final 
decision of record with respect to a back disorder and 
frostbite with numbness in the hands, the evidence that has 
been associated with the file since then is the evidence that 
must be considered in connection with the new and material 
evidence inquiry pertaining to the veteran's claim for 
entitlement to service connection for those claimed 
disorders.  

A.  Back Disorder

At the time of the RO's September 1995 decision, the evidence 
of record consisted of the veteran's service medical records 
and post-service medical reports for various periods through 
August 1995.  The service medical records reflect that she 
was seen for complaints of acute neck pain, which completely 
resolved by the time she was separated from service.  In 
fact, no back disorders, or complaints of back pain, are 
reflected in those records.  At separation from service, 
medical examination noted normal musculoskeletal system and 
spine.  

The earliest indication of any complaints of back pain are 
contained in the veteran's VA outpatient treatment records 
dated in late 1991, over seven years after her separation 
from active duty service.  Subsequent VA outpatient treatment 
records through August 1995 show occasional complaints of 
low, left back pain, but no medical opinion of a nexus, or 
link, between such complaints and an in-service injury or 
disease.  
The evidence received subsequent to the RO's final September 
1995 rating decision denying service connection for a back 
disorder consists of her VA outpatient treatment records from 
August 1995 through August 2000, including VA examination 
report, hospitalization summaries, and the veteran's personal 
hearing testimony.  These records are new; in the sense that 
they have not been previously reviewed; however, they are 
cumulative in that they show recent occasional treatment for 
complaints of low back pain.  The report of the veteran's 
June 1998 VA examination diagnosed low back pain, with x-rays 
showing minor arthritic changes in the low back.  

The testimony the veteran presented at her personal hearing 
in June 2002, essentially reiterated the same contentions and 
allegations noted throughout her claims file; namely, that 
she injured her back lifting furniture in service and again 
when she was dropped while being carried during a field 
training exercise.  Those contentions have not been supported 
by the service medical records, or by medical opinion 
connoting any nexus between current lumbosacral findings and 
the veteran's military service, nor has the recently 
submitted evidence contained such evidence.  In the absence 
of competent medical of a nexus between the veteran's 
currently diagnosed minor arthritic changes in her low back 
and her active military service, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for a 
back disorder is not reopened.  See Anglin v. West, 203 F.3d 
1343, 1347 (2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
327 (1999); Smith v. West, 12 Vet. App. 312, 315 (1999); 
38 C.F.R. § 3.156(a).  
B.  Frostbite of the Hands

At the time of the RO's September 1995 rating decision, 
review of the veteran's service medical records revealed 
treatment of pain in her right toes, in February 1983, which 
was diagnosed as probably residual of cold weather injury.  
In October 1983, she was seen for chapped skin on the back of 
the neck and upper arms; however, the examiner specifically 
noted the condition did not involve the hand or face.  No 
subsequent in-service treatment records reflected any cold 
weather injuries.  Also, nowhere in the service medical 
records did it show that she was ever treated for residuals 
of cold weather injury to the veteran's hands.  During her 
separation from service medical examination, she gave no 
history of any cold weather injury, or frostbite.  
Examination noted normal skin and no complaints, 
symptomatology or findings pertaining to the veteran's hands.  

The veteran's post-service medical records for various 
periods through August 1995 do not show any complaints, 
symptomatology or findings associated with cold weather 
injury or frostbite of her hands.  

The RO's September 1995 rating decision found no current hand 
disability and denied the claim.  In the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  

The evidence submitted since the September 1995 final 
decision is new, in the sense that it has not been reviewed 
before; however, it is cumulative in that it, like the 
earlier service and post-service medical records, fails to 
note any complaints, symptomatology or treatment for 
complaints pertaining to cold weather injuries or frostbite 
of the hands.  The June 1998 VA examination report notes that 
the veteran's hands were negative for any cyanosis or 
erythema, and there was good capillary refill to the 
extremities.  Vibratory sense and pinprick sensation were 
intact on the hands.  The examining physician diagnosed 
status post frostbite of the fingertips, bilaterally, which 
was stable.  While this diagnosis is new, it is the only such 
diagnosis in the numerous medical records pertaining to the 
hands, and it is not supported by the findings made by the 
physician as noted in the VA examination report.  
Nevertheless, at best, the diagnosis presents a current 
diagnosis, but it is not material evidence because it does 
not present a medical opinion of a nexus between a current 
disorder and the veteran's active duty service based on a 
disease or injury noted in service.  Further, the veteran's 
subsequent medical treatment records, through August 2000, do 
not reflect any complaints, symptomatology, treatment, or 
diagnosis of cold weather injuries or frostbite to the hands.  
In the absence of medical opinion of a nexus between the 
veteran's one-time diagnosed status post frostbite of the 
fingertips, bilaterally, and her active military service, 
there can be no valid claim.  See Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 144.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for 
cold weather injury or frostbite of the fingertips is not 
reopened.  See Anglin, 203 F.3d at 1347; Vargas-Gonzalez, 12 
Vet. App. at 327; Smith, 12 Vet. App. at 315; 38 C.F.R. 
§ 3.156(a).  

Service Connection

The veteran maintains that she experiences left thigh pain 
and has flat feet, both conditions due to her active military 
service.  She alleges that her left thigh pain either began 
after participating in winter field training exercises while 
stationed in Germany or as the result of injury she sustained 
while moving furniture.  She contends that her bilateral foot 
condition is the result of standing for long periods of time 
in combat boots.  

As for the aforementioned claims, the Board notes that they 
are subject to the provisions of the recently enacted VCAA.  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

By rating decision dated in July 1998, the RO denied service 
connection for bilateral foot condition, including flat feet, 
hallux valgus and heel spur, and for left side pain (which 
the veteran subsequently clarified at her personal hearing to 
mean left thigh pain) on the basis that the claim was not 
well grounded.  The provisions of the VCAA superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  The VCAA eliminates the concept of a well 
grounded claim and redefines VA's duty to assist the veteran.  
Hence, if a claim was denied using the Morton procedures, the 
claimant has a right to have that claim readjudicated, if the 
claim became final between the time of the Morton decision, 
decided July 14, 1999, and the effective date of the VCAA.  
Inasmuch as the RO's July 1998 decision became final on July 
15, 1999, the provisions of the VCAA are applicable.  The 
Board notes that the RO has properly readjudicated the claim 
of service connection for left thigh pain and bilateral foot 
condition on a de novo basis, as will the Board.  

The Board finds that the correspondence sent to the veteran 
in July 1998, December 1999, April 2000, and April 2001, the 
latter containing notice of the VCAA, describing what VA 
would do to assist the veteran, the evidence the veteran 
needed to provide, and the evidence the VA had, and 
statements of the case, issued in November 1998 and November 
2000, and a supplemental statement of the case containing the 
provisions of the VCAA, sent to both the veteran and her 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In addition, the veteran testified at a 
personal hearing held at the RO before a hearing officer.  No 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Foot Disorder

Review of the veteran's service medical records show that she 
was seen for complaints of bilateral ankle pain in August 
1982, diagnosed as bilateral ankle sprain, secondary to 
excessive running.  She was advised to decrease physical 
training for about one week.  In May 1983, she was seen for 
one-day swelling of her feet.  The diagnosis was pedal edema 
of unknown etiology, and she was recommended to elevate her 
feet.  During her December 1983 service separation 
examination, she provided a history of swollen ankles, with 
the examining physician noting overuse syndrome, with 
associated bilateral ankle pain.  On examination, her lower 
extremities and feet were normal.  

The veteran's post-service VA outpatient treatment records, 
for various periods through March 1998, do not reflect any 
complaints, symptomatology or treatment for foot problems.  

On VA examination in June 1998, her stance was positive for 
flat feet.  X-ray of the right foot revealed mild hallux 
valgus deformity, but no stress fractures or foreign body.  
X-ray of the left foot revealed calcaneal spur at the 
insertion of the Achilles tendon and the plantar aponeurosis, 
and a small hallux valgus deformity with mild subluxation of 
the sesamoid; no stress fractures were identified.  The 
diagnoses included bilateral foot pain and bilateral pes 
planus.  

Subsequent VA outpatient treatment records through early 2000 
show treatment for numerous disorders, including complaints 
of bilateral foot pain and hallux valgus deformity.  

Analysis

The veteran was seen for bilateral ankle sprain, secondary to 
excessive running, and advised to decrease physical training 
for about one week.  Later, she was seen for one-day swelling 
of her feet.  The diagnosis was pedal edema of unknown 
etiology and it was recommended that she elevate her feet.  
During her December 1983 service separation examination, she 
provided a history of swollen ankles, with the examining 
physician noting overuse syndrome, with associated bilateral 
ankle pain.  On examination, her lower extremities and feet 
were normal.  

It was not until fourteen years after the veteran was 
separated from active duty service that the first evidence of 
chronic bilateral foot disability is shown, which was during 
a June 1998 VA examination.  At that time, there was  
evidence of flat feet, hallux valgus of the right foot, and 
bone spur of the left foot.  Subsequent medical records note 
the veteran being treated for foot pain.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the veteran's case, although she was seen for bilateral 
ankle sprain, secondary to running, and swelling of the feet, 
of unknown etiology, her feet were normal at separation from 
service, with no post-service medical evidence of any 
complaints, symptomatology or treatment for problems with her 
feet until many years after her separation from service.  
Hence, any treatment received in service was for an acute and 
transitory condition that completely resolved by the time she 
was separated from service.  Her current bilateral foot 
conditions were first noted many years subsequent to her 
separation from service, and nowhere in the medical evidence 
is there medical opinion of a nexus, or link, between her 
current foot problems and her military service.  In the 
absence of such medical opinion of a nexus, there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 144.  

The veteran maintains that the problems with her feet were 
due to her active military service, she is not qualified to 
offer conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  While the veteran may be competent to offer 
evidence regarding symptoms, see Savage, 10 Vet. App. at 489, 
she is not competent to diagnose the presence of a current 
disability or to relate the presence of a current disability 
to any particular event or period of time.  An appropriate 
medical expert must identify such a relationship, which 
involves a medical diagnosis (and nexus to service).  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-95.  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak, 2 Vet. App at 
611.  

B.  Left Thigh Pain

The veteran's service medical records show that, in May 1982, 
she was seen for right leg pain.  At the time, she reported 
that she had been running in heels, twisted her foot, fell 
and hit her knee against a door jamb.  The leg was swollen, 
but no change in skin color.  An x-ray revealed no right leg 
abnormality.  The diagnosis was soft tissue injury.  Nowhere 
in the service medical records is there any indication of 
left thigh pain, injury or symptomatology thereof.  At 
separation from service medical evaluation, she gave no 
history of any left thigh complaints and examination showed 
that her lower extremities were normal.  

Post-service, there is no medical indication of any left 
thigh pain, or indication of any underlying pathology to 
support current complaints of left thigh pain, until her VA 
examination in June 1998.  At that time, she related she had 
been dropped in service during a training exercise and 
injured her left side.  On examination, musculoskeletal 
system showed equal strength in both lower extremities, 5/5, 
bilaterally, and the lower extremities were negative for 
edema, cyanosis or clubbing.  The veteran's subsequent VA 
outpatient treatment records through early 2000 do not 
reflect treatment for any underlying pathology for current 
complaints of left thigh pain.  

During the veteran's personal hearing, she testified that the 
left thigh pain started after she was dropped in service 
while being carried during a field training exercise.  She 
also related injuring her left thigh while moving furniture 
in service.  

Analysis

Review of the veteran's service medical records do not show 
any complaints, treatment or symptomatology associated with 
left thigh pain.  Post-service records do not show any such 
complaints until many years after service and there is no 
medical evidence of underlying pathology that has been 
identified by competent medical opinion to account for her 
current complaints of left thigh pain.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer, 3 Vet. App. at 223; 
Rabideau, 2 Vet. App. at 143-144.  In this case, there is no 
medical evidence establishing that the veteran currently has 
any underlying pathology to account for her complaints of 
left thigh pain, as none was shown in service, on recent VA 
examination, or currently been shown.  Any left thigh injury 
the veteran may have sustained while she was in service was 
an acute and transitory condition that had completely 
resolved by the time she was separated from service.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has underlying pathology to account for 
her recent complaints of left thigh pain.  As such, there is 
no basis for allowance of the claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144. 

While the veteran may be competent to offer evidence 
regarding symptoms, see Savage, 10 Vet. App. at 489, she is 
not competent to diagnose the presence of a current 
disability or to relate the presence of a current disability 
to any particular event or period of time.  An appropriate 
medical expert must identify such a relationship, which 
involves a medical diagnosis (and nexus to service).  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-95.  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak, 2 Vet. App at 
611.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  



ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for a back disorder is denied.  

In the absence of new and material evidence, the petition to 
reopen the claim for frostbite of the hands is denied.  

Service connection for bilateral foot disorder is denied.  

Service connection for left thigh pain is denied.  


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

